DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 11-28 are allowed, reasons follow. 


Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 20 January 2022, with respect to the 35 USC 112(b) rejection of Claims 8-13 and 20-26 have been fully considered and are persuasive. Examiner notes for clarity of the record that claims 8-13 were canceled. And agrees that the amendment to claim 20 renders the rejection moot. The rejection of Claim 20 under 35 USC 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks Page 7, with respect to the 35 USC 102 and 103 rejections of (now independent) claim 11 and new independent claim 27 have been fully considered and are persuasive. Examiner agrees that the independent claims reflect subject matter noted in the indication of allowable subject matter set forth in the non-final rejection of 28 October. Accordingly, the art rejections of record have been withdrawn.

As there are no remaining outstanding rejections and further search has not found any other reasons for refusal, the Application is accordingly in condition for allowance.
Allowable Subject Matter
Claims 3 and 11-28 are allowed.

The following is an examiner’s statement of reasons for allowance: While Zhou et al., Adaptive Sampling and Routing in a Floodplain Monitoring Sensor Network (2006) teaches a sensor network including a controller and a plurality of sensor devices distributed about an area communicating wirelessly to provide sensed parameters to the controller associated with conditions at a location of the sensor based on a reporting command based on the conditions; and Kho et al., Decentralization Control of Adaptive Sampling in Wireless Sensor Networks (2009) teaches adjusting reporting frequency based on a range of parameter values spread about an expectation value; and Liqiang et al., “A spatial correlation based adaptive missing data estimation algorithm in wireless sensor networks” (2014) teaches estimating missing data by combining data from nearby nodes into a linear regression; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 11)
the expectation value and/or spread are determined based on a spatial map of the sensed parameter, the spatial map comprising a value of the parameter for each of a plurality of locations in the area.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention. 

Independent claim 27 recites substantively the same subject matter identified with respect to claim 11 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims, 3,12-26, and 28 being definite, fully enabled, further limiting, and dependent upon the above noted independent claims, are likewise persuasive for at least the above noted reason(s).


It is for these reason(s) that Applicant’s Invention defines over the prior art of record.
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119   


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119